Case 1:12-cv-00300-.]PO Document 51 Filed 01/24/19 Page 1 of 13

GEOFFREY S. BERMAN

United Sta’£es Attorney

By: CHRISTOPHER B. HARWOOD
Assistant United States Attorney

86 Chambers Street, 3rcl Fl.

NeW York, NY 10007

Tel.: (212) 637-2728

Email: Christopher.Harwood@usdoj.gov

UNITED STATES DIS'I`RICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA et al. ex rel.
MARC D. BAKER,

Plaintiffs,
v 12 Civ.‘0300 (JPo)

WALGREENS, INC.,

Defendant.

 

 

UNITED STATES OF AMERICA,
Plaintiff-Intervenor,

v. 12 Civ. 0300 (JPO)

WALGREEN CO.,

Defendant.

 

 

COMPLAINT-IN-INTERVENTION
Plaintiff United States of America (“United States” or “Government”), by its attorney,
Geoffrey S. Berman, United States Attorney for the Southern District of New York, brings this

action against Walgreen Co. (“Walgreens”), alleging upon information and belief as follows:

 

Case 1:12-cv-00300-.]PO Document 51 Filed 01/24/19 Page 2 of 13

PRELIMINARY STATEMENT

l. 'i`his is a civil action brought by the United States against Walgreens under the
False Clairns Act, 31 U.S.C. § 3729 et seq. (“FCA”), and the common law to recover damages
sustained by, and civil penalties owed tc, the United States based on Walgreens’ violation of the
FCA in connection With its submission of false claims for reimbursement to Medicaid for
prescription drugs that it sold through its Prescription Savings Club program (“PSC program”), a
discount drug program.

2. As set forth more fully heiow, from January 2008 through December 2017
(“Covered Period”), Walgreens violated the FCA by (l) submitting claims to the l\/iedicaid
programs of 39 states] and the District of Columbia (coliectively, “States”) in vvhich the prices it
identified as the usual and customary (“U&C”) prices for certain prescription drugs that it sold
through the PSC program were higher than the prices it charged for those drugs pursuant to the
PSC program, and thereby (2) obtaining more money in reimbursements from the States’
Medicaid programs for sales of such drugs than it Was entitled to receive.

3. As a result of this conduct, Walgreens submitted false claims for payment to
Medicaid, and it is liable under the FCA and the common law for damages and penalties for

those false claims, as discussed in detail beloW.

 

1 The 39 states referenced above are Alabama, Alaska, Arl<ansas, Caiit`ernia, Connecticut,
Colorado, Delaware, Florida, Georgia, Hawaii, ldaho, Illinois, Indiana, Louisiana, Maryland,
Massachusetts, Michigan, Minnesota, Montana, Nebraska, Nevada, New Hampshire, New
Jersey, NeW l\/Iexico, New York, North Carolina, North Dakota, Oldahoma, Oregon,
Pennsylvania, Rhode Island, Tennessee, Texas, Utah, Vermont, Virginia, West Virginia,
Washington, and Wisconsin.

 

 

Case 1:12-cv-OO300-.]PO Document 51 Filed 01/24/19 Page 3 of 13

JURISI)ICTION AND VENUE

4. This Court has jurisdiction over the claims brought under the False Claims Act
pursuant to 31 U.S.C. § 3730(a) and 28 U.S.C. §§ 1331 and 1345, and over the remaining
common law claims pursuant to 28 U.S.C. § 1345.

5. Venue lies in this District pursuant to 31 U.S.C. § 3732(a) and 28 U.S.C.

§§ 1391(b) and 1391(c), because Walgreens does business in this district and some of the false or
fraudulent acts occurred in this district
PARTIES

6. Plaintiff is the United States of Arnerica suing on its own behalf and on behalf of
the United States Department of Health and Hurnan Services, and its component agency, the
Centers for Medicare and Medicaid Services (“CMS”) (formerly known as the Health Care
Financing Administration), which is responsible for overseeing the Medicaid program.

7. Relator was employed by Walgreens as a Pharrnacy Manager from April 2001
through December2011. In January 2012, Relator filed a qui ram complaint against Walgreens
in the United States District Court for the Southern District ofNew York, alieging, among other
things, that Walgreens violated the FCA by submitting false claims for reimbursement to federal
health care programs for prescription drugs that it sold through the PSC program. Reiator filed
an amended complaint in December 2013.

8. Defendant Walgreens is a nationwide retail pharmacy chain, which during the
Covered Period, owned and operated thousands of retail pharmacies located across the United
States, including in the Southern District ofNeW York. At various times during the Covered
Period, Walgreens submitted false claims for reimbursement to Medicaid for prescriptions drugs

sold through the PSC program in the Southern District ofNeW York.

Case 1:12-cv-OO300-.]PO Document 51 Filed 01/24/19 Page 4 of 13

FACTUAL ALLEGATIONS
I. Walgreens’ Prescription Savings Ciub Program

9. Walgreens launched the PSC program in 2007. By 2008, Walgreens was offering
the PSC program at its stores across the United States.

10. Throughout the Covered Period, customers who enrolled in the PSC program
(“PSC program members”) were eligible to receive discounts on thousands of generic and brand-
name prescription drugs.

11. The specific drugs for which PSC program members were eligible to receive
discounts were identified on Walgreens’ PSC program formulary.`

12, During the Covcred Period, Walgreens offered a savings guarantee pursuant to
which PSC program members could recoup (in the form of a store credit) the difference between
the amount they paid to enroll in the program in a given year and the amount they received in
discounted savings under the program in that year.

II. The Medicaid Program

13. When a physician prescribes a pharmaceutical product to a patient, the patient is
provided With a prescription that is filled at a pharmacy. When the patient is a Medicaid
beneficiary, the pharmacy then submits a ciaim for payment to Medicaid for reimbursementl

14. Medicaid is ajoint federal-state program created in 1965 that provides healthcare
benefits for certain groups, primarily the poor and disabled Each participating state administers
its own Medicaid program The federal Medicaid statute requires each participating state to
implement a plan containing certain specified minimum criteria for coverage and payment of

claims. 42 U.S.C. §§ 1396, l396a(a)(13), 1396a(a)(30)(A). While drug coverage is an optional

 

 

Case 1:12-cv-OO300-.]PO Document 51 Filed 01/24/19 Page 5 of 13

benetit, the Medicaid programs of all states me including the States at issue here _ provide
reimbursement for prescription drugs.

15. The federal portion of each state’s Medicaid payments, known as the Federal
Medical Assistance Percentage (“FMAP”), is based on the state’s per capita income compared to
the national average. 42 U.S.C. § 1396d(b). Among the states, the FMAP is at least 50 percent
and can be significantly higher. Federal funding under Medicaid is provided only when there is
a corresponding state expenditure for a covered Medicaid service to a Medicaid recipient The
federal government pays to the state the statutorily established share of the “total amount
expended . . . as medical assistance under the State plan.” 42 U.S.C. § 1396b(a)(1).

16. The vast majority of states award contracts to private companies to evaluate and
process claims for payment on behalf of Medicaid recipients Typically, after processing the
claims, these private companies then generate funding requests to the state Medicaid programs.
Before the beginning of each calendar quarter, each state submits to CMS an estimate of its
Medicaid federal funding needs for the quarter. Cl\/IS reviews and adjusts the quarterly estimate
as necessary, and determines the amount of federal funding each state will be permitted to draw
down as it incurs expenditures during the quarter. The state then draws down federal funding as
actual provider claims, including claims from pharmacies seeking payment for drugs, are
presented for payment After the end of each quarter, the state then submits to CMS a final
expenditure report, which provides the basis for adjustment to the quarterly federal funding
amount (to reconcile the estimated expenditures to actual expenditures). 42 C.F.R. § 430.30.
III. Medicaid’s Usual and Custornary Pricing Requirement

17. During the Covered Period, most states (including the States at issue here)

required that, when Walgreens _ or any other pharmacy _ submitted a claim for

 

 

Case 1:12-cv-OO300-.]PO Document 51 Filed 01/24/19 Page 6 of 13

reimbursement in connection with the sale of a prescription drug, the amount that the pharmacy
would be reimbursed was to be the lowest of certain price points, one of which was the
pharmacy’s U&C price for the drug. l

18. During the Covered Period, most states (including the States at issue here) had or
adopted specific formulations for how pharmacies should identify their U&C prices.

19. Many of the formulations required that, in submitting claims for reimbursement to
the States, pharmacies should identify their drug discount program prices as their U&C prices.
The following are examples of such formulations:

1 Alabama. In or about October 2006, Alabama issued a Pharrnacy

Provider Alert that stated, “In response to pharmacy retailers ’ recent announcements of

reduced prices for specific generic drags, the Alal)ama Medicaid agency will consider

these reduced prices to be the ‘asaal and cttsi‘on'iaryj price for these retailers.” Alert Re:

Reirnbursement for Covered Drugs (emphasis added).

o Alaska. At all times relevant to this case, Alaska’s Administrative Code
provided, “Regardless of the payment methodology or payment rate adopted under

7 AAC 105 ~ 7 AAC 160, and except as provided in 7 AAC 155.010 with regard to tribal

health programs, the department will pay a provider for a covered service at the lowest of

the . . . provider ’s lowest charge that is advertised quoted posied, billed, or discounted

for any other purchaser of services for that unit of service and provided on the same date,

 

determined in accordance with (b) of this section.” Alasl<a Admin. Code tit. 7,
§ l45.020(a) (emphasis added); see Alasl<a Admin. Code tit. 7, § 43.040.
¢ Coloraa’o. ln or about September 2008, Colorado issued a Medicaid

Provider Bulletin, Which has been in effect since then and states, “Pharmacies who ojjfer

 

Case 1:12-cv-OO300-.]PO Document 51 Filed 01/24/19 Page 7 of 13

prescription discount programs must use their discounted prices as the usual and
customary charge on Medicaid claims Pharmacies should not submit higher prices on
Medicaid claims than prices offered to the general public.” Colorado Medicaid Provider
Bulletin B0800252 (emphasis added).

¢ Georgia. At all times relevant to this case, the Georgia Medicaid Provider
l\/lanual stated, “For-profit providers must submit their usual and customary charge when
billing the Division for Medicaid prescriptions The Division defines usual and
customary as the lower of the lowest price reimbursed to the pharmacy by other third
party payers (including HMO’s); or, the lowest price routinely ojered to any segment of
the general public.” Georgia Medicaid Provider Manual § 602.1, Vl~3 (emphasis added).

~ Ia’aho. At all times relevant to this matter, Idaho’s Medicaid regulations
stated, “A pharmacy ’s billed charges are not to exceed the usual and customary charges
dej?ned as the lowest charge by the provider to the general public for the same service
including advertised specials.” IDAPA 16.03.09.665.03 (emphasis added).

0 Indiana. Since at least March 2009, lndiana’s Medicaid Provider Manual
has stated, “When billing the program for any covered service, the provider submits only
the provider’s usual and customary charge to the general public for the covered service.
T his includes any special pricing that is ojered to the general public, such as 34 generic
programs.” lndiana Health Coverage Programs Provider Manual, Ch. 9, § 4, p. 9-20
(emphasis added).

0 Maij)land. At all times relevant to this casc, Maryland’s Medicaid
Provider l\/ianual stated, “lt is illegal to submit reimbursement requests for . . . amounts

greater than your usual and customary charge for the service. Hyou have more than one

 

 

Case 1:12-cv-00300-.]PO Document 51 Filed 01/24/19 Page 8 of 13

charge for a service, the amount billed to the Maryland Medical Assistance Program
should be the lowest amount billed to any person, insurer, health alliance or other
payor.” Maryland Medicaid Provider Manual at 62 (emphasis added).

¢ Massachusetts. During the Covered Period, the Code of Massachusetts
Regulations defined “Usual and Customary Charge” as “[t]he lowest price that a
provider charges or accepts from any payer for the same quantity of a drug on the same
date ofservice, in Massachusetts, including but not limited to the shelf priee, sale price,
or advertised price for any drug including an over-the-counter drug.” lOl Mass. Code
Regs. 331.02 (emphasis added).

¢ Nebraska. During the Covered Period, Nebraska’s Administrative Code
provided, “Any loss leader prices, shelf prices, sale prices, cash only prices, coupon
certificatesJ newspaper or brochure ad prices that are in eject on the date the
prescription is dispensed will be considered the pharmacy ’s usual and customary charge
to the general public.” 47l Neb. Admin. Code l6-005.03A (emphasis added).

¢ Oregon. Dnring the Covered Pcriod, the Oregon Administrative Rules
defined “Usual and Customary Price” as “a pharmacy’s charge to the general public that
rejlects all advertised savings, discounts special promotionsJ or other programs
including membership based discounts initiated to reduce prices for product costs
available to the general public, a special population or an inclusive category of
customers.” Or. Adrnin. R. 410~12l-00000(3)(LL) (emphasis added).

¢ Pennsylvania. At all times relevant to this case, the Pennsylvania
Administrative Code defined “usual and customary charge” as: “The pharmacy’s lowest

net charge an MA recipient Would pay for a prescription as a non-Medicaid patient at the

 

Case 1:12-cv-OO300-.]PO Document 51 Filed 01/24/19 Page 9 of 13

time of dispensing for the same quantity and Strength cf a particular drug or product,
including applicable discounts, such as special rates to nursing home residents, senior
citizens, or other discounts extended to a particular group ofpatients.” 55 Pa. Code

§ l 1212 (emphasis added). ln 2012, the phrase “including generic drug discount Savings
programs” was added to the above language after the phrase “or other discounts extended
to a particular group ofpatients.” Id. The new language did not reflect a substantive
change to prior policy, but rather was meant to “clarify payment for pharmaceutical
services that have been in effect under the MA Program, based upon Federal Medicaid
requirements and MA payment policies . . . .” 2012 Pa. ch. Text 289896 (NS).

0 Tennessee. Since at least October 2008, Tennessee’s Pharmacy Provider
Agreement has included the following definition of the term “Usual and Customary
Charge”: “The reasonable, usual and customary fees charged by the Pharmacy Which do
not exceed the fees the Pharmacy would charge any other person regardless of whether
the person is a TennCare enrollee, inclusive of any special marketing or prescription drug
programs ojj"ered by the Pharmacy.” Network Participation Agreement for Ambulatory
and Long Term Care Pharmacy Providers, § l.l (emphasis added).

¢ Utah. Since at least January 20l2, Utah’s Medicaid Provider Manual for
Pharmacy Services has stated, “Pharmacies must submit their lowest usual and
customary charges to Medicaid, including promotional rates such as $4.00 generics, if
they are ojj”ered to the general public.” Utah Medicaid Provider Manual, Pharmacy
Reimbursement, § 1~2 (emphasis added).

0 Vermont. Since at least March 2007, the Verrnont Medicaid Provider

Manual has included the following language: “USUAL AND CUSTOMARY RATE

 

Case 1:12-cv-OO300-.]PO Document 51 Filed 01/24/19 Page 10 of 13

(UCR) ~ Various claim forms (1500,1]]3-92, and 837) require the submission of ‘Charge’
or ‘Total Charges’ or ‘Charge Amount’ to be reported for each service billed. The
provider’s ‘usual and customary charge’ or ‘u`niforrn charge’ is a dollar amount in effect
at the time of the specific date or service. This is the amount to be reported on the claim.
This usual and customary charge is the amount that the provider bills to insured and
private~pay persons for the same service. if the provider has more than one charge for a
service, the lowest charge will be reported to Vermont Medicaid; except, if the charge has
been reduced on an individual basis because of a sliding~fee scale based on the patient’s _
documented inability to pay.” Office of Vermont Health Access Provider Manual § 1,

p. 9 (emphasis added).

IV. Walgreens Failed to Identify Its PSC Program Prices as its
Usual and Customary Prices

20. Throughout the Covered Period, in submitting claims for reimbursement for
prescription drugs to the States, Walgreens did not identify its PSC program prices as its U&C
prices for the drugs on the PSC program formulary.

21. As a result, the States paid Walgreens more money in reimbursements than they
would have paid if Walgreens had identified its PSC program prices as its U&C prices.
Walgreens thus received more money in reimbursements from the States than it was entitled to
received, and a portion of that money consisted of federal, FMAP funds

22, Walgreens referred to a transaction in which a customer paid for a prescription
drug out of pocket (i.e., without using third~party insurance) as a “cash transaction.”

23. The only circumstance in which a customer might pay what Walgreens identified
as its U&C price for a drug (in its claims for reimbursement to Medicaid) was in connection with

a cash transaction

10

 

Case 1:12-cv-OO300-.]PO Document 51 Filed 01/24/19 Page 11 of 13

24. For Walgreens’ cash transactions involving a drug on the PSC program
formulary, the price that the customer paid for the drug frequently was less than the price that
Walgreens identified as its U&C price for the drug.

FIRS'I` COUNT

Violations of the False Claims Act: Presenting False Claims for Payment (31 U.S.C. §
3729(a}(1) (2006), and, as amended, 31 U.S.C. § 3729(3)(1)(A))

25. The United States incorporates by reference each of the preceding paragraphs as if
fully set forth in this paragraph

26. The United States seeks relief against defendant under 31 U.S.C. § 3729(a)(1)
(2006) and, as amended, 31 U.S.C. § 3729(a)(1)(A).

27. As set forth above, Walgreens violated the FCA by submitting claims for
reimbursement to the States in which it failed to identify its PSC program prices as its U&C
prices for the drugs on the PSC program formulary. As a result, Walgreens knowingly presented
or caused to be presented false or fraudulent claims for payment or approval in violation of 31
U.S.C. § 3729(a)(1)(2006), and, as amended, 31 U.S.C. § 3729(a)(l)(A).

28. By reason of the false or fraudulent claims, the United States has sustained
damages in a substantial amount to be determined at trial, and is entitled to treble damages plus a
civil penalty for each violation.

SECOND COUNT

Vioiations of the False Claims Act: Use of Faise Statements (31 U.S.C. §3729(a)(2) (2006),
and, as amended, 31 U.S.C. § 3729(2)(1)(]3))

29. The United States incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

ll

 

Case 1:12-cv-OO300-.]PO Document 51 Filed 01/24/19 Page 12 of 13

30. The United States seeks relief against defendant under the False Claims Act, 31
U.S.C. § 3729(a)(2)(2006), and, as amended, 31 U.S.C. § 3729(a)(1)(B).

31. As set forth above, Walgreens-violated the FCA by submitting claims for
reimbursement to the States in which it failed to identify its PSC program prices as its U&C
prices for the drugs on the PSC program formulary. ln connection with these claims, Walgreens
knowingly made or used, or caused others to make or use, false records or statements that were
material to false or fraudulent claims for payment submitted to the States’ Medicaid programs

32. By reason of these false records or statements, the United States has sustained
damages in a substantial amount to be determined at trial, and is entitled to treble damages plus a
civil penalty for each violation

LIM
Un j ust Enrichment

33. The United States incorporates by reference each of the preceding paragraphs as if
fully set forth herein.

34. As set forth above, in submitting claims for reimbursement to the States,
Walgreens did not identify its PSC program prices as its U&C prices for the drugs on the PSC
program formulary. As a result, the States paid Walgreens more money in reimbursements than
they would have paid if Walgreens had identified its PSC program prices as its U&C prices. The
circumstances of Walgreens’ receipt of this money are such that, in equity and good conscience,

Walgreens should not retain the'money, the amount of which is to be determined at trial.

l2

 

 

Case 1:12-cv-OO300-.]PO Document 51 Filed 01/24/19 Page 13 of 13

WHEREFORE, the United States respectfully requests judgment against Walgreens as
follows:

a. On Counts One and Two (FCA), a judgment against Walgreens for treble
damages and civil penalties to the maximum amount allowed by law;

b. On Count Three (common law), a judgment for damages to the extent allowed by

law.

Dated: December 27, 2018
New York, New York

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

By: /s/Christopher B. Harwood
CHRISTOPHER B. HARWOOD
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2728
Facsimile: (212) 637-2786

Attorneyfor the United States ofzélmerical

13

 

